Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20
Claims 1-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., (2018/0120504; “Qi”) in view of Rosa et al., (Thermo-optic effects in multicore fibers for high-power lasers, Proc. SPIE 11357, Fiber Lasers and Glass Photonics: Materials through Applications II, 113570W (1 April 2020); “Rosa”).
Regarding claim 1, Qi discloses in figures 3, 4 and 17 an apparatus comprising: a cladding layer comprising a central axis; and a plurality of waveguides disposed within the cladding layer and configured to receive a light from a light source. Qi discloses in figures 3, 4 and 7, and related text, arrays of tapered waveguides that may include gratings.  Qi discloses that the array of waveguides couples light backwards and forwards from an optical fiber to an optoelectronic component which is coupled to a waveguide that is located central to the array of waveguides. Qi, pars. [0152] (“Device 2000 includes substrate 2002, e.g., Si or another semiconductor. A plurality of layers is arranged over the substrate 2002, e.g., in a stack. The layers include cladding layer 2004 (e.g., BOX), lower cladding layer 2006 (e.g., SiO.sub.2), intermediate cladding layer 2008 (e.g., SiO.sub.2), and upper cladding layer 2010 (e.g., SiO.sub.2). The cladding layers 2006, 2008, and 2010 can be part of a lower waveguide assembly, an intermediate waveguide assembly, and an upper waveguide assembly, respectively.”), [0153] (“The layers are configured to define a facet 2012 (which can represent facet 308) at an edge of the device 2000. Facet 2012 is capable of exchanging light with devices or free space outside the device 2000.”) and [0154] (“The layers are also configured to define an optical coupler 2014 … The optical coupler 2014 can include a plurality of waveguides, each at least partly encapsulated within a corresponding cladding layer. In some examples, each waveguide has a higher refractive index than any of the cladding layer(s) within which it is at least partly encapsulated. In some examples, all the waveguides of the coupler are in one layer.”).
Qi, Figures 3, 4, and 17

    PNG
    media_image1.png
    563
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    698
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    515
    780
    media_image3.png
    Greyscale


Rosa, Figure 4

    PNG
    media_image4.png
    458
    606
    media_image4.png
    Greyscale




[0069] FIG. 3 is an example of a configuration of a coupler 224 fabricated as part of a microchip 302 (e.g., fabricated as part of an Si or SOI wafer), and related components, according to various examples. Various examples can be used with photonic or electro-optical devices, e.g., active units 222, which can be fabricated on microchip 302 or communicatively connectable with microchip 302. Various examples of couplers can be used for any situation in which a change of mode field diameter is required, or in which the distance between the optical axis and a silicon (or other high-index) substrate has to be adjusted. Various examples can be used with non-silicon microchips 302 or other devices, e.g., III-V devices. FIG. 3 will be discussed with respect to light incident on microchip 302, but is not limited thereto; coupler 224 can operate in either direction.
[0070] Incident light propagating along fiber 226 reaches an optical interface 306 between the fiber 226 and the microchip 302. The optical interface 306 can include a butt coupling between an end face of the fiber 226 and a facet 308 of the coupler 224. The butt coupling can use, e.g., optically clear adhesive (OCA) or index-matching fluid between fiber 226 and facet 308, although this is not required. Additionally or alternatively, the optical interface 306 can include at least one lens, grating, or other component configured to direct light from the end face of the fiber to facet 308. Facet 308 can be provided, e.g., by cleaving microchip 302 or by polishing a surface of microchip 302. In this example, the coupler 300 includes three waveguides 310, 312, 314 extending substantially in a longitudinal direction. The lateral and longitudinal directions can be at, or substantially at, right angles to each other (e.g., substantially perpendicular, as shown, or can be at other angles to each other, e.g., at least 15° and less than 90°, or between 75° and. For example, the lateral direction can form an angle of at least 75° with the longitudinal direction, i.e., the angle between a vector in the lateral direction and a vector in the longitudinal direction can be at least 75° (or any other angle or angular range referred to in this paragraph). In this example, the facet 308 extends substantially in a lateral direction, and substantially in a third direction that is substantially perpendicular to both the lateral direction and the longitudinal direction (shown as “microchip thickness”).
[0071] As used herein, the term “exposed waveguide” refers to a dielectric waveguide of coupler 224 that comprises a volume substantially as close to the facet 308 in the longitudinal direction as does any other waveguide of the coupler 224. In some examples, exposed waveguides are those waveguide(s) extending to within a predetermined distance of facet 308. In the example of FIG. 3, waveguides 310 and 312 are exposed waveguides, and inverse-tapered waveguide 314 is not an exposed waveguide. The term “exposed waveguide” does not require that the facet 308 be polished back to actually expose the dielectric to, e.g., ambient conditions. For example, waveguides 310 and 312 are discontinuous. In the illustrated example, each has dielectric (shown black) at facet 308. However, depending on the tolerances of polishing, semiconductor (shown white) might be present at facet 308 instead of dielectric. In either situation, waveguides 310 and 312 would still be exposed waveguides, as defined herein. In some examples, waveguides can be sorted by the smallest distance between each waveguide and the facet 308. The waveguides having substantially equal smallest distances are the exposed waveguides. Waveguides that are not exposed waveguides are referred to for brevity as “buried waveguides.” For the avoidance of doubt, he use of “buried” in “buried waveguide” is not related to the use of “buried” in “buried oxide.”
[0072] In FIG. 3, waveguide 314 is a buried waveguide. Similarly, each of FIGS. 3-5 shows two exposed waveguides (top and bottom in the figure; laterally adjacent) and one buried waveguide (center). FIGS. 7A, 7B, and 9 show configurations using one exposed waveguide. FIGS. 15-16B show a configuration having three exposed waveguides. As shown in FIG. 16, a waveguide can have spaced-apart dielectric segments arranged substantially along a longitudinal direction of the coupler (segments in the L1 region) and can also have an extended dielectric segment extending substantially along a longitudinal direction of the coupler (tapered segment in the L2 region). In some examples, a waveguide can have spaced-apart dielectric segments but no extended dielectric segment, or an extended dielectric segment but no spaced-apart dielectric segments. A waveguide can have one or more segments.
[0151] FIG. 17 shows an axonometric drawing showing internal components of a silicon photonic device 2000 (which can represent microchip 302), e.g., an integrated circuit (IC), and related components. For clarity of the drawing, FIG. 20 does not show details of the shapes of the waveguide tapers or metamaterials shown in, e.g., FIG. 3-6C, 7A, 9, 13A, 14, or 15. Instead, the waveguides are depicted as rectangular prisms. Throughout FIG. 20, dotted lines are used to show spatial relationships, and do not themselves represent components. Other layers can be present in device 2000 other than those shown here. For example, other layers can be applied over upper cladding layer 2010, discussed below. X, Y, and Z axes are shown with dash-dot arrows. The depicted components can constitute the entirety of an IC, or only a portion thereof. For example, layers 2002-2010 can extend beyond the boundaries depicted.
[0152] Device 2000 includes substrate 2002, e.g., Si or another semiconductor. A plurality of layers is arranged over the substrate 2002, e.g., in a stack. The layers include cladding layer 2004 (e.g., BOX), lower cladding layer 2006 (e.g., SiO.sub.2), intermediate cladding layer 2008 (e.g., SiO.sub.2), and upper cladding layer 2010 (e.g., SiO.sub.2). The cladding layers 2006, 2008, and 2010 can be part of a lower waveguide assembly, an intermediate waveguide assembly, and an upper waveguide assembly, respectively. This is only illustrative, and more or fewer layers can be used.
[0153] The layers are configured to define a facet 2012 (which can represent facet 308) at an edge of the device 2000. The facet 2012 can include a portion of the edge of the device 2000. Additionally or alternatively, the facet 2012 can include an indentation, protrusion, or other structure. Facet 2012 is capable of exchanging light with devices or free space outside the device 2000.
[0154] The layers are also configured to define an optical coupler 2014 (which can represent coupler 224 or other couplers shown in FIG. 3-7A, 8, 13A, or 15) extending away from the facet 2012 at least in a longitudinal direction 2016, e.g., into the IC. For example, direction 2016 can be substantially normal to facet 2012. In some examples, longitudinal direction 2016 is the Z axis shown in FIG. 3-7A or 15. The optical coupler 2014 can include a plurality of waveguides, each at least partly encapsulated within a corresponding cladding layer. In some examples, each waveguide has a higher refractive index than any of the cladding layer(s) within which it is at least partly encapsulated. In some examples, all the waveguides of the coupler are in one layer.
[0155] In the illustrated example, lower waveguide 2018 (e.g., Si) is encapsulated within lower cladding layer 2006 (S0). Lower waveguide 2018 does not reach facet 2012. A dotted box extending from lower waveguide 2018 shows more clearly how lower waveguide 2018 is arranged within layer 2006. The end of lower waveguide 2018 closest to facet 2012 is depicted as a hatched quadrilateral.
[0156] Intermediate waveguide 2020 is encapsulated within intermediate cladding layer 2008. In some examples, waveguide 2020 reaches facet 2012 and has a tapered segment beginning substantially at facet 2012. Upper waveguides 2022, 2024, and 2026 are encapsulated within upper cladding layer 2010. Lower waveguide 2018 extends farther from the facet 2012 in the longitudinal direction 2016 than does a second waveguide of the plurality of waveguides. The second waveguide can be, e.g., intermediate waveguide 2020 or any of the upper waveguides 2022, 2024, and 2026. Moreover, any of those choices for the second waveguide is located farther above the substrate 2002 than is the lower waveguide 2018. This arrangement, using dimensions selected as described herein based on the wavelength of light to be coupled, permits light incident on facet 2012 to be effectively coupled to lower waveguide 2018, which can then provide the light to active unit 222. Additionally or alternatively, light produced by active unit 222 can be effectively coupled from lower waveguide 2018 out to facet 2012, from which it can be received by a lens, fiber, or other optical system. An example is shown in phantom of fiber 2028 butt-spliced with facet 2012. The illustrated fiber 2028 can be, e.g., a single-mode fiber having an MFD of 4 μm.
[0157] In some examples, waveguides in device 2000 are arranged only with respect to layers 2002, 2004, and 2006. In some examples, layers 2008 and 2010 are omitted, or do not include or retain waveguides. For example, in the configuration described herein with reference to FIG. 6, substrate 2002 is the Si substrate of FIG. 6, cladding layer 2004 is the 3 μm BOX, and lower cladding layer 2006 is the 3 μm top clad. Waveguide 2018 represents the 220 nm high waveguide encapsulated by the BOX and the top clad. In the example of FIG. 6, waveguide 2018 does reach facet 2012. In some examples, e.g., as shown in FIGS. 3-5, 13, 13A, 14, and 15, multiple waveguides are arranged in or at least partly encapsulated by cladding layer 2006, spaced apart laterally. Lateral spacing is exhibited, in the example of FIG. 17, by waveguides 2022, 2024, and 2026.
[0158] In the configuration described herein with reference to FIG. 8, substrate 2002 is the Si substrate of FIG. 9. Layer 2004 is the BOX. Waveguide 2018 represents the Si waveguides over the BOX. Layers 2004 or 2006 represent the LTO cladding shown in FIG. 8, operation (4) (e.g., operations 1206 or 1218, FIG. 12).
[0159] In some examples, fiber 2028 can be retained by a V-groove (omitted for clarity of the drawing). For example, fiber 2028 can be held in a V-groove of a V-groove array, e.g., made of PYREX, optical glass, or another glass, or quartz, silicon or another crystalline solid. The V-groove or V-groove array can be retained in position with respect to device 2000, e.g., using optically-clear adhesive (OCA), index-matched adhesive, mechanical retention features such as clips or braces, or other retaining features.
[0160] In some examples, device 2000 can include multiple assemblies such as that shown. Each assembly can include, e.g., facet 2012 and optical coupler 2014, or facet 2012, optical coupler 2014, and active unit 222). The assemblies can be arranged along one edge of an IC or multiple edges, or any combination thereof. For example, multiple copies of the components shown can be included in the IC, spaced apart along the X axis. Accordingly, the depicted axes are not limiting, and any edge of an IC can be used to form optical couplers and other structures shown. In some examples, n couplers are arranged along one edge, and an n-groove V-groove array is retained in position with respect to the n couplers so that n fibers are spliced or otherwise aligned to respective couplers of the n couplers. E.g., n=10.
[0161] As discussed herein, the arrangement of waveguides at facet 2012 permits effectively receiving the mode from the fiber 2028 with increased tolerance for misalignment compared to prior schemes. Therefore, optical couplers 2014 and devices 2000 as described herein can be used with passive alignment of individual fibers or fiber arrays (e.g., V-groove arrays). Couplers herein can therefore reduce the need for active alignment of fibers or arrays during assembly or use of photonic systems.
[0162] In some examples, facet 2012 can receive a free-space signal, e.g., light focused by a lens or other optics on to the facet 2012. In some examples, facet 2012 can emit a free-space signal to be received by another optical component, e.g., another device 2000. Accordingly, in some examples, device(s) 2000 can be used for free-space or fiber-mediated optical communication or power transfer, e.g., chip-to-chip communication or power transfer.
Qi, pars. [0069]-[0072] and [0151]-[0162].
Further regarding claim 1, Qi does not explicitly disclose that the plurality of waveguides having refractive indices that are adjustable to change a mode of the light such that the mode of the light is steered towards the central axis.
However, Rosa discloses in figure 4 and related text a multicore waveguide in which, “… the temperature gradient due to radial heat propagation induces a strong refractive index difference between adjacent cores. … The temperature of the central core … exhibits peaks due to the combined effects of the surrounding cores…the temperature gradient due to radial heat propagation induces a strong refractive index difference between adjacent cores…).  
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Qi such that the plurality of waveguides having refractive indices that are adjustable to change a mode of the light such that the mode of the light is steered towards the central axis because the refractive index differences when heated can be tailored to promote or reduce core-core coupling.  Rosa, Abstract.
Regarding independent claims 8 and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Qi in view of Rosa, as applied in the rejection of claim 1, to comprise:
8. A method comprising: adjusting refractive indices of a plurality of waveguides disposed within a cladding layer; and changing, by the plurality of waveguides, a mode of a light from a light source such that the mode of the light is steered towards a central axis of the cladding layer.
15. An apparatus comprising: a substrate; a bottom oxide layer disposed on the substrate; a cladding layer disposed on the bottom oxide layer, the cladding layer comprising a central axis; a plurality of waveguides disposed within the cladding layer and configured to receive a light from a light source, the plurality of waveguides having refractive indices that are adjustable to change a mode of the light such that the mode of the light is steered towards the central axis; and a central waveguide disposed within the cladding layer beneath the plurality of waveguides, the plurality of waveguides further configured to change the mode of the light such that the mode of the light is steered towards the central waveguide.
because the resultant configurations and methods would facilitate tailoring refractive index differences to promote or reduce core-core coupling.  Rosa, Abstract.
Regarding claims 2-7, 9-14, and 16-20, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Qi in view of Rosa, as applied in the rejection of claims 1, 8, and 15, to comprise:
2. The apparatus of claim 1, wherein an electric voltage is applied to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
3. The apparatus of claim 1, wherein heat energy is applied to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
4. The apparatus of claim 1, wherein the plurality of waveguides are arranged as a matrix surrounding the central axis.
5. The apparatus of claim 1, further comprising a central waveguide disposed within the cladding layer beneath the plurality of waveguides, a waveguide of the plurality of waveguides comprises a first end and a second end, the second end is tapered relative to the first end such that the second end steers light towards the central waveguide.
6. The apparatus of claim 5, the waveguide comprises a grating at the first end of the waveguide, wherein the grating comprises a period that is less than a wavelength of the light from the light source.
7. The apparatus of claim 1, further comprising a substrate and a passivation layer disposed on the substrate, the cladding layer disposed on the passivation layer.
9. The method of claim 8, further comprising applying an electric voltage to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
10. The method of claim 8, further comprising applying heat energy to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
11. The method of claim 8, wherein the plurality of waveguides are arranged as a matrix surrounding the central axis.
12. The method of claim 8, wherein a waveguide of the plurality of waveguides comprises a first end and a second end, the second end is tapered relative to the first end such that the second end directs light towards a central waveguide disposed within the cladding layer beneath the plurality of waveguides.
13. The method of claim 12, wherein the waveguide comprises a grating at the first end of the waveguide and wherein the grating comprises a period that is less than a wavelength of the light from the light source.
14. The method of claim 8, wherein the cladding layer is disposed on a passivation layer and wherein the passivation layer is disposed on a substrate.
16. The apparatus of claim 15, wherein an electric voltage is applied to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide of the plurality of waveguides. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
17. The apparatus of claim 15, wherein heat energy is applied to a waveguide of the plurality of waveguides to adjust a refractive index of the waveguide of the plurality of waveguides. Here, the examiner notes  that using resistive microheaters to change indices of refraction is well-known, well-characterized, and often-used in the art.
18. The apparatus of claim 15, wherein the plurality of waveguides are arranged as a matrix surrounding the central axis.
19. The apparatus of claim 15, wherein a waveguide of the plurality of waveguides comprises a first end and a second end, the second end is tapered relative to the first end such that the second end directs light towards the central waveguide.
20. The apparatus of claim 19, the waveguide of the plurality of waveguides comprises a grating at the first end, wherein the grating comprises a period that is less than a wavelength of the light from the light source.
because the resultant configurations and methods would facilitate tailoring refractive index differences to promote or reduce core-core coupling.  Rosa, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883